AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                  Middle District
                                                __________        of of
                                                           District  Tennessee
                                                                        __________

                  United States of America                       )
                             v.                                  )
                    DEMARCUS ADAMS
                                                                 )      Case No. 21-mj-2839
                     JARIUS BRUNSON                              )
                    BRANDON MILLER                               )
                                                                 )
                                                                 )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of         December 2020 to April 28, 2021      in the county of            Montgomery           in the
        Middle         District of          Tennessee        , the defendant(s) violated:

            Code Section                                                   Offense Description
18 U.S.C. § 922(a)(5);                         Transferring a Firearm to an Out-of-State Resident;
18 U.S.C. § 922(a)(6)                          False Statement During Purchase of a Firearm;
18 U.S.C. § 922(a)(1)(A);                      Engaging in the Business Without a License (Firearms);
18 U.S.C. § 1343;                              Wire Fraud;
18 U.S.C. § 371; and .                         Conspiracy to Commit Title 18 Offenses; and
18 U.S.C. § 1956(a)(3)(A)                      Laundering of Monetary Instruments



          This criminal complaint is based on these facts:
See Attached Statement in Support of Criminal Complaint




          ✔ Continued on the attached sheet.
          u

                                                                                             /s/ Michael Babiarz
                                                                                            Complainant’s signature

                                                                                           ATF SA Michael Babiarz
                                                                                             Printed name and title

6ZRUQWRPHUHPRWHO\E\WHOHSKRQHLQFRPSOLDQFHZLWK
)HG5&ULP3

Date:      May 10, 2021
                                                                                               Judge’s signature

City and state:                      Nashville, Tennessee                         Magistrate Judge Jeffery S. Frensley
                                                                                             Printed name and title


                 Case 3:21-mj-02839 Document 1 Filed 05/10/21 Page 1 of 14 PageID #: 1
                STATEMENT IN SUPPORT OF CRIMINAL COMPLAINT

       I, Michael J. Babiarz, a Special Agent (SA) with the Bureau of Alcohol, Tobacco, Firearms,

and Explosives (ATF), being duly sworn, depose and state the following:

       1.      I am a Special Agent (SA) with the Bureau of Alcohol, Tobacco, Firearms and

Explosives (ATF), United States Department of Justice, and have been so employed since March

2016. I am currently assigned to the Nashville Field Division, Nashville Group I Field Office, in

Franklin, Tennessee. As an ATF Agent, I have attended training at the Federal Law Enforcement

Training Center (FLETC) in Brunswick, Georgia. I have been trained in conducting investigations

into violations of the Federal Firearms Laws, the Controlled Substance Act, and other related

violations of federal law.

       2.      This application is submitted in connection with a joint investigation by ATF

Nashville Office, ATF Chicago Office, the Chicago Police Department, the Clarksville Police

Department, and the United States Army Criminal Investigation Command, regarding false

statements in connection with the acquisition of firearms or ammunition, engaging in the business

of dealing firearms without a license, and conspiracy to commit the aforementioned offenses. The

investigation has revealed that Demarcus ADAMS (herein referred to as ADAMS), Jarius

BRUNSON (herein referred to as BRUNSON) and Brandon MILLER (herein referred to as

“MILLER”) have made false statements in connection with the acquisition of firearms or

ammunition, engaged in the business of dealing firearms without a license, transferred firearms to

individuals not living in their State of residence, utilized wire payments to further the sale of

firearms without a license and false acquisition of such firearms, and conspired to commit the

aforementioned offenses in the Middle District of Tennessee.

       3.      Based upon my training and experience, and the facts set for in this affidavit, there




     Case 3:21-mj-02839 Document 1 Filed 05/10/21 Page 2 of 14 PageID #: 2
is probable cause to believe that criminal violations of Title 18, United States Code, Sections

922(a)(5) (an unlicensed person transfer, sell, trade, give, transport, or deliver any firearm to any

person who the transferor knows or has reasonable cause to believe does not reside in the State in

which the transferor resides), 922(a)(6) (false statements in connection with the acquisition of

firearms or ammunition), 922(a)(1)(A) (engaging in the business of dealing in firearms without a

license), 1343 (wire fraud), 1956(a)(3)(A) (laundering of monetary instruments), and 371

(conspiracy), (hereinafter collectively referred to as the “Subject Offenses”), have been committed

in the Middle District of Tennessee, by ADAMS, BRUNSON, and MILLER. I believe there is

probable cause to issue a Criminal Complaint for the arrest of ADAMS, BRUNSON, and

MILLER.

       4.      The information contained in this affidavit is based on my training and experience,

my personal participation in this investigation and information provided to me by other law

enforcement officials. Where conversations are related herein, they are related in substance and in

part. Not all of the facts of the investigation known to me are contained herein, only those

necessary to establish probable cause for the issuance of an arrest warrant for ADAMS,

BRUNSON, and MILLER for the “Subject Offenses”.

       5.      On or about March 26, 2021, Chicago Police Department responded to a

ShotSpotter (ShotSpotter is a gunshot detection and acoustic surveillance technology that uses

sensors to detect, locate, and alert law enforcement to gunfire) at 2515 W. 79th Street, Chicago,

Illinois. Chicago Police Department arrived on scene and observed a mass shooting; multiple

people were shot, and one victim was pronounced dead on scene. After Chicago Police determined

the scene safe, Chicago Police officers began to search for evidence related to the mass shooting.

Multiple firearms were recovered from the shooting scene, in the area of 2515 W. 79th Street,



                                                 2

     Case 3:21-mj-02839 Document 1 Filed 05/10/21 Page 3 of 14 PageID #: 3
Chicago, Illinois. The National Tracing Center conducting a trace of the firearms recovered from

the shooting scene. Of the firearms recovered and traced, the following five firearms showed a

short time to crime: a Glock pistol, Model: 43X, Caliber: 9mm Luger, Serial Number: BSDN847;

a Glock pistol, Model: 17, Caliber: 9mm Luger, Serial Number: BRDK220; a Glock pistol, Model:

27, Caliber: .40, Serial Number: BPCF675; a Taurus pistol, Model: G3C, Caliber: 9mm, Serial

Number: ABM228091, a Glock pistol, Model: 17, 9mm Luger, Serial Number: BRWA198. The

aforementioned firearms were purchased at Federal Firearm Licensed (FFL) dealers in the area of

Clarksville, Tennessee.

       6.      ATF Agents identified the following individuals who purchased the short time-to-

crime firearms recovered at the shooting scene in Chicago, Illinois: Demarcus ADAMS (male,

black, DOB 06/07/1999), Andrew KIMM (male, white, DOB 08/14/1996), Jarius BRUNSON

(male, black DOB 05/28/1998), and Brandon MILLER (male, black, DOB 04/09/1999). ADAMS,

BRUNSON, and MILLER are currently enlisted members of the United States Army at the Fort

Campbell military installation in Clarksville, Tennessee.

       7.      ATF Industry Operations Investigators (IOIs) and Special Agents requested ATF

Form 4473, Firearms Transaction Records, from FFLs in the Clarksville, Tennessee region and

discovered the following:

               a.      From December 2020 to April 1, 2021, ADAMS purchased approximately

            twenty-seven (27) assorted firearms from multiple FFLs in Oak Grove, Kentucky,

            Hopkinsville, Kentucky, and Clarksville, Tennessee.

               b.      From January 2021 to April 1, 2021, KIMM purchased approximately five

            (5) assorted firearms from multiple FFLs in Clarksville, Tennessee.

               c.      From September 2019 to April 1, 2021, MILLER purchase approximately



                                                3

     Case 3:21-mj-02839 Document 1 Filed 05/10/21 Page 4 of 14 PageID #: 4
            thirty-two (32) assorted firearms from multiple FFLs in Oak Grove, Kentucky and

            Clarksville, Tennessee.

               d.       From December 2020 to April 9, 2021, BRUNSON purchased

            approximately thirty-two (32) assorted firearms, from multiple FFLs in Oak Grove,

            Kentucky, Fort Campbell, Kentucky, Hopkinsville, Kentucky, and Paducah, Kentucky.

       8.      On April 28, 2021, ATF Agents and Chicago Police Officers conducted an

interview of ADAMS’s first line supervisor Specialist Roy Carvajal at the Fort Campbell Army

Criminal Investigation Division (CID) office. Specialist Carvajal stated ADAMS did not live on

post at Fort Campbell and was residing in the city of Clarksville, Tennessee. Specialist Carvajal

provided the address of 926 Hedge Apple Drive, Clarksville, Tennessee as ADAMS’s current

address and had lived there since approximately December of 2020. Specialist Carvajal stated

ADAMS’s phone number is (256) 394-2066. Specialist Carvajal stated ADAMS resides with a

roommate who is also a soldier in the United States Army.

       9.      On April 28, 2021, ATF and Chicago Police conducted a Mirandized interview of

ADAMS at the Fort Campbell Army CID office. During the interview, ADAMS made the

following statements:

               a.       ADAMS stated his phone number 256-394-2066 and he resides at 926

            Hedge Apple Drive, Clarksville, Tennessee with his roommate Brandon MILLER.

               b.       ADAMS has lived at the aforementioned address since approximately

            December of 2020.

               c.       ADAMS stated he and MILLER would go to gun shops in the Clarksville,

            Tennessee area and MILLER would provide ADAMS cash or electronic funds through

            cash app to purchase the firearms for MILLER.



                                               4

     Case 3:21-mj-02839 Document 1 Filed 05/10/21 Page 5 of 14 PageID #: 5
               d.      ADAMS stated MILLER would point out firearms he (MILLER) liked, and

            ADAMS would purchase the firearms for MILLER.

               e.      After the firearm purchase was completed, the firearms would be brought

            back to the residence located at 926 Hedge Apple Drive, Clarksville, Tennessee and

            would be left out in a common area of the residence for MILLER to take possession.

               f.      ADAMS stated he does not know if the firearms he purchased are still in

            the residence located at 926 Hedge Apple Drive, Clarksville, Tennessee after MILLER

            took possession of the firearms.

               g.      ADAMS further stated that believed MILLER was taking the firearms to

            Chicago and selling the firearms on the street.

      10.      ADAM provided consent for agents to search through his cellphone and conducted

a Cellebrite extraction of ADAMS’s device. Agents reviewed the Cellebrite extraction of

ADAMS’s device and observed the following text thread conversations between ADAMS,

BRUNSON, and MILLER (MILLER’s contact is saved in ADAMS’s device as “Bro Miller” at

phone number (225) 287-3728, BRUNSON’s contact is saved in ADAM’s device as “Bro

Brunson” at phone number (704) 674-6751):

            a. On January 14, 2021:

                      i.       From 12252873728 Bro Miller: “We got some orders time to get on

                     it mfs tryna send 1600 and 3400 and already got that 1700 and another mf

                     tryna pay 800.”

                     ii.       From demarcusadams236@yahoo.com Demarcus Adams: “If they

                     send it send me some and I’ll grab some from here this weekend.”

                    iii.       From 12252873728 Bro Miller: “I’ll give u that 1700 for them 3 mp



                                                 5

     Case 3:21-mj-02839 Document 1 Filed 05/10/21 Page 6 of 14 PageID #: 6
                   45 shields like Brunson had and that 556 rounds.”

                  iv.       From 17046746751 Bro Brunson: “I got 2 XD’s and a Glock 27 I’m

                   going to pick up after work.”

                   v.       From demarcusadams236@yahoo.com Demarcus Adams: “Send it

                   Apple Pay or Walmart to Walmart so it want take out to much bread.”

                  vi.       From 12252873728 Bro Miller: “I was gone give it to u cash.”

           b. On March 1, 2021:

                    i.      From 12252873728 Bro Miller: “Fat boy u better take out a lil loan

                   they want a lot of guns”

                   ii.      From 12563942066 (ADAMS): “I got to find some where.”

     11.      Additionally, Agents observed the following text thread conversation between

ADAMS and MILLER:

           a. On January 13, 2021:

                    i.      From 12252873728 Bro Miller: “We gotta get them 3 mp 45.”

                   ii.      From demarcusadams236@yahoo.com Demarcus Adams: “We can

                   get them next week I was just gone let it calm down this week.”

                  iii.      From 12252873728 Bro Miller: “Hell yea I’m grabbing one toma.”

                  iv.       From demarcusadams236@yahoo.com Demarcus Adams: “Bet bet

                   and I’ll try to grab the other 2 Monday.”

           b. On February 23rd through February 25th, 2021:

                    i.      From 12252873728 Bro Miller: “U gone take this trip this

                   weekend.”

                   ii.      From demarcusadams236@yahoo.com Demarcus Adams: “If I get


                                              6

    Case 3:21-mj-02839 Document 1 Filed 05/10/21 Page 7 of 14 PageID #: 7
            paid from the army or get some orders cause I ain’t got no bread for gas or

            nothing.”

           iii.       From 12252873728 Bro Miller: “For orders.”

           iv.        From demarcusadams236@yahoo.com Demarcus Adams: “Yea I’ll

            slide.”

            v.        From 12252873728 Bro Miller: “Iight.”

           vi.        From demarcusadams236@yahoo.com Demarcus Adams: “We

            taking my car?”

           vii.       From 12252873728 Bro Miller: “Ion kno yet.”

          viii.       From demarcusadams236@yahoo.com Demarcus Adams: “Bet

            cause I got to get a oil change.”

           ix.        From demarcusadams236@yahoo.com Demarcus Adams: “You

            tried to call?”

            x.        From 12252873728 Bro Miller: “Naw but u got zelle?”

           xi.        From demarcusadams236@yahoo.com Demarcus Adams: “Nahh

            just ApplePay and the Cashapp.”

           xii.       From 12252873728 Bro Miller: “What time you off im about to

            cashapp you I need you to grab 3 guns the cheapest 17’s 19’s.”

    c. On April 24, 2021:

             i.       From 12252873728 Bro Miller: “Can u grab some xd while u down

            there.”

            ii.       From 12563942066 (ADAMS): “Everything already closed and

            don’t nothing be open tomorrow.”



                                        7

Case 3:21-mj-02839 Document 1 Filed 05/10/21 Page 8 of 14 PageID #: 8
                    iii.      From 12252873728 Bro Miller: “Damn a pawn shop.”

                    iv.       From 12563942066 (ADAMS): “They closed to anywhere that sell

                     guns be closed on Sundays here.”

                     v.       From 12252873728 Bro Miller: “Damn we need a lot.”

                    vi.       From 12563942066 (ADAMS): “We a just have to start this week

                     or some.”

                   vii.       From 12252873728 Bro Miller: “Yea we need like 12-14.”

                   viii.      From 12563942066 (ADAMS): “Bet.”

       12.    Additionally, Agents noted text conversation between MILLER and ADAMS

relating to them living at the same residence and ADAMS assisting MILLER pay the mortgage.

       13.    On April 28, 2021, ATF and Chicago Police conducted a Mirandized interview of

BRUNSON at the Fort Campbell Army CID office. During the interview, BRUNSON advised his

phone number is 704-674-6751.

       14.    On April 28, 2021, ATF Agents executed a federal search warrant at MILLER and

ADAMS’s residence, located at 926 Hedge Apple Drive, Clarksville, Tennessee. During the search

of the residence law enforcement located the following:

              a.       Approximately forty-nine (49) empty firearm cases.

              b.       Of the firearm cases recovered, Agents later noted the following:

                      i.      ATF Exhibit 24: a Glock gun case bearing serial number

                     AEKW006- This firearm was purchased by MILLER and recovered by the

                     Chicago Police Department relating to a homicide investigation in Chicago,

                     Illinois on February 2, 2021.

                     ii.      ATF Exhibit 25: A Glock gun case bearing serial number



                                                8

     Case 3:21-mj-02839 Document 1 Filed 05/10/21 Page 9 of 14 PageID #: 9
                   BSDN847- This firearm was purchased by MILLER and recovered by the

                   Chicago Police Department relating to the mass shooting that occurred on

                   March 26, 2021.

                  iii.     ATF Exhibit 26: A Glock gun case bearing serial number

                   AERW263- This firearm was purchased by MILLER and recovered by the

                   Chicago Police Department relating to a shooting in Chicago, Illinois, on

                   March 11, 2021.

                  iv.      ATF Exhibit 27: A Glock gun case bearing serial number

                   BRWA198- This firearm was purchased by ADAMS and recovered by the

                   Chicago Police Department relating to the mass shooting that occurred on

                   March 26, 2021.

                   v.      ATF Exhibit 5: A sales receipt documenting the purchase of a Glock

                   pistol, Model: 33 gen 4, Caliber: .357 Sig, Serial Number: BTCN972 and one

                   (1) box of .357 Sig ammunition from Gun and Knife Country FFL by Jarius

                   BRUNSON on April 27, 2021.

                  vi.      ATF Exhibit 15: A Glock pistol, Model: 33 gen 4, Caliber: .357 Sig,

                   Serial Number: BTCN972.

                 vii.      ATF Exhibit 43: The Glock gun case belonging to ATF Exhibit 15.

      15.    On May 5, 2021, ATF obtained a federal search warrant for MILLER’s phone. A

Cellebrite extraction was conducted on MILLER’s device. Agents reviewed the Cellebrite

extraction of MILLER’s device and observed the following text thread conversation between

BRUNSON and MILLER (BRUNSON’s contact is saved in MILLER’s device as “Brunson” at

phone number 704-674-6751):



                                             9

   Case 3:21-mj-02839 Document 1 Filed 05/10/21 Page 10 of 14 PageID #: 10
     a. On January 8, 2021:

              i.       BRUNSON sends MILLER two photographs of two pistols.

             ii.       From 225-287-3728 (MILLER): “Ticket?”

            iii.       From 704-674-6751 (BRUNSON): “8 for the XD 9 for the Glock.”

     b. On February 11, 2021:

              i.       From 225-287-3728 (MILLER): “Send a pic of the military gun and

             glock.”

             ii.       From 704-674-6751 (BRUNSON): “I got you.”

            iii.       From 225-287-3728 (MILLER): “I got you like $1200 for both em.”

            iv.        From 704-674-6751 (BRUNSON): “1300?”

             v.        BRUNSON sends a photograph of two handguns, one black and one

             tan.

            vi.        From 225-287-3728 (MILLER): “I think 1250 max but that’s a

             steal.”

            vii.       From 225-287-3728 (MILLER): “He said 1250.”

           viii.       From 704-674-6751 (BRUNSON): “That’s a bet bro.”

     c. On April 27, 2021:

              i.       From 704-674-6751 (BRUNSON): “Glock 33 357 for 550 plus tax.”

             ii.       From 225-287-3728 (MILLER): “Ok bet I’m fina sent it.”

            iii.       Agents noted ATF Exhibit 15 (recovered from MILLER’s residence

             during a federal search warrant), is a Glock pistol, Model: 33 gen 4, Caliber:

             .357 Sig. Agents further noted ATF Exhibit 5 (recovered from MILLER’s

             residence during a federal search warrant), the receipt documenting the



                                        10

Case 3:21-mj-02839 Document 1 Filed 05/10/21 Page 11 of 14 PageID #: 11
                    purchase of ATF Exhibit 15 on April 27, 2021, by BRUNSON lists the sale

                    price of $549.99.

                   iv.        From 225-287-3728 (MILLER): “They ain’t got that 17 for 450?”

                    v.        From 704-674-6751 (BRUNSON): “No.”

                   vi.        From 225-287-3728 (MILLER): “Fuck it grab that 19 bro.”

                  vii.        From 225-287-3728 (MILLER): “I’m fina Apple Pay u.”

       16.    Agents noted on February 23, 2021, MILLER and a Chicago, Illinois area code

phone number had the following text message exchange:

                      a.      From Chicago, IL phone number: “But I want to talk to u about the

              price n wat was it again.”

                      b.      From 225-287-3728 (MILLER): “Iight and wassup big dawg you

              said 3 .40s 3 9s and a Ar Pistol I said around 6700-6800.”

                      c.      From 225-287-3728 (MILLER): “You want sticks and eggs and

              everything to or u just want pipes I gotta drive 7 hrs gas and ona road taking the

              risk if not I’ll jus bring the pipes only no rounds or sticks the store go up and down.”

       17.    Agents noted on April 7, 2021, MILLER and a different Chicago, Illinois area code

phone number had the following text exchange:

                      a.      From 225-287-3728 (MILLER): “We gotta hold this shit together

              ima still play the back role g I ain’t never turning my back on gang whatever got

              going on y’all ina door wit me stand on business ima stand on my business to make

              sure mfs got what they need.”

                      b.      From Chicago, IL phone number: “Sayless.”




                                                11

   Case 3:21-mj-02839 Document 1 Filed 05/10/21 Page 12 of 14 PageID #: 12
                        c.    Later on the same day; from 225-287-3728 (MILLER): “We gone

               win this *war* we losing the battle but this a marathon not a race.”

       18.     Agents noted on April 15, 2021, MILLER texted a Chicago, Illinois area code

phone number a picture of stacked handgun cases (which appear to be in a similar configuration

law enforcement discovered the empty handgun cases in MILLER’s residence) with the caption

of “Ain’t even half.”

       19.     Agents noted on April 25, 2021, MILLER texted an additional Chicago, Illinois

area code phone number and had the following text exchange:

                        a.    From Chicago, IL phone number: “Yu got that 27 for me right.”

                        b.    From Chicago, IL phone number: “Finna send you some bread,

               what’s yo chasapp.”

                        c.    From 225-287-3728 (MILLER): “$bigarsenal69th and I been

               waiting my funds been funny.”

       20.     Cash App is a mobile payment service developed by Square, Inc. that allows users

to transfer money to one another using a mobile phone application. Apple Pay is a mobile payment

and digital wallet service by Apple Inc. that allows users to make payments online, in applications,

or to other users through the Messages application.

       21.     Section 21a of ATF Form 4473, Firearms Transaction Record asks the following

question, “Are you the actual transferee/buyer of the firearm(s) listed on this form and any

continuation sheet(s) (ATF Form 5300.9A)? Warning: You are not the actual transferee/buyer

if you are acquiring the firearm(s) on behalf of another person. If you are not the actual

transferee/buyer, the licensee cannot transfer the firearm(s) to you. Exception: If you are only

picking up a repaired firearm(s) for another person, you are not required to answer 21.a. and may



                                                12

    Case 3:21-mj-02839 Document 1 Filed 05/10/21 Page 13 of 14 PageID #: 13
proceed to question 21.b.” ATF Form 4473 provides a further warning to the buyer of the firearm,

“I understand that answering “yes” to question 21.a. if I am not the actual transferee/buyer

is a crime punishable as a felony under Federal law, and may also violate State and/or local

law.”

        22.    Section 10 of ATF Form 7, Application for Federal Firearms License, requires a

fee of $200.00 to be paid by the applicant to ATF to be a “Dealer in Firearms Other than

Destructive Devices (Includes: rifles, shotguns, pistols, revolvers, gunsmith activities, and

National Firearms Act (NFA) weapons).

        23.    On May 5, 2021, the Federal Licensing System (FLS) was queried for ADAMS’s,

BRUNSON’s, and MILLER’s information. The FLS query revealed ADAMS, BRUNSON, and

MILLER do not have a Federal Firearms License.

        24.    Based on the foregoing, I submit there is probable cause that ADAMS, BRUNSON,

and MILLER have committed criminal violations of Title 18, United States Code, Sections

922(a)(5) (an unlicensed person transfer, sell, trade, give, transport, or deliver any firearm to any

person who the transferor knows or has reasonable cause to believe does not reside in the State in

which the transferor resides), 922(a)(6) (false statements in connection with the acquisition of

firearms or ammunition), 922(a)(1)(A) (engaging in the business of dealing in firearms without a

license), 1343 (wire fraud), 1956(a)(3)(A) (laundering of monetary instruments), and 371

(conspiracy), the Subject Offenses between December 2020 and April 2021.

        25.    The events described above occurred in the Middle District of Tennessee as

described or involved activities ins support of the Subject Offenses by individuals within the

Middle District of Tennessee and unindicted co-conspirators.

        26.    Further affiant sayeth not.



                                                 13

    Case 3:21-mj-02839 Document 1 Filed 05/10/21 Page 14 of 14 PageID #: 14
